DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/3/2022 has been entered.
 
	Claims 1-4, 6-12, 15-17, 20, 22-24, and 26-28 have been cancelled.  Claims 35-36 have been newly introduced.

Applicant's arguments filed 11/15/2021 and 1/3/2022 have been fully considered but they are not persuasive.

Election/Restrictions
	Applicant’s election with traverse of Group I and the election of the species of SEQ ID NO: 36 without traverse in the reply filed on 06 April 2021 is again acknowledged.

Claims 13 and 25 are directed to allowable products. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 5, 14, 21, 29, and 30, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 18-19, 32, and 34, have NOT been rejoined.
In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
	Claims 18-19 reflect non-elected products and were previously withdrawn.
	Claims 32 and 34 remain withdrawn from consideration as being directed to a non-elected invention as set forth in the prior Office action.  These methods depend from product claims that are not allowable.

	
	Claims 5, 13-14, 21, 25, 29-31, 33, and 35-36 are under consideration.
	Claims 13 and 25 are allowable.  The prior art of record does not disclose or fairly suggested the claimed pharmaceutical composition.
	Claims 5, 14, 21, and 29-30 are allowable.
Claim 14 is directed to a method of suppressing growth of a cancer in a subject in need thereof, the method comprising administrating an effective amount of the pharmaceutical composition of claim 13 to the subject, wherein the cancer is a cancer in which expression of SYCP3 is induced by suppression of DNA methylation.
Claim 21 is directed to a method of activating a helper T-cell in a subject in need thereof, the method comprising administering an effective amount of the pharmaceutical composition of claim 13 to the subject.
Claim 13 is directed to a pharmaceutical composition comprising a peptide consisting of 10 to 25 contiguous amino acids in the amino acid sequence of SEQ ID NO: 1 and comprising the amino acid sequence of KILQQSRIVQ (SEQ ID NO: 3), and a DNA methyltransferase inhibitor.  The specification discloses that the peptide of portion of the composition activates a helper T-cell.  The DNA methyltransferase inhibitor portion of the composition suppresses DNA methylation and induces expression of SYCP3 (see claim 14).
The specification discloses that SEQ ID NO: 3 is the minimal sequence required for T-cell activation.   See Figures 8 and 11-12 and specification Test 5.
The specification discloses that mice injected with lung cancer cells and given SYCP3-specific human Th cells showed tumor growth suppression.  See Figure 16 and specification Test 12.
Administration of the pharmaceutical composition of claim 13 (peptide and DNA methyltransferase inhibitor) would have been expected to activate SYCP3-specific T-helper cells which would suppress tumor growth.


Specification
The substitute specification filed 1/3/2022 has been entered.
It is noted that the sequence disclosed in Test 5 of the most recent substitute specification (page 36, last line) is not identified by a sequence identifier.  Applicant is again reminded that every disclosed sequence in the specification must be referenced by a sequence identifier.

Claim Objections
Applicant is advised that should claims 31 and 35 be found allowable, claims 33 and 36, respectively, will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Independent claim 31 is directed to a kit comprising (i) a composition comprising a peptide consisting of 10 to 25 contiguous amino acids in the amino acid sequence of SEQ ID NO: 1 and comprising the amino acid sequence of KILQQSRIVQ (SEQ ID NO: 3) and a pharmaceutical carrier, and (ii) a composition comprising a DNA methyltransferase inhibitor.  Independent claim 33 is directed to a combination comprising the same components as claim 31. Claims 31 and 33, although worded differently, do not differ in scope.  They are duplicate claims.  The preamble terms “kit” and “combination” do not provide structural or functional limitations that distinguish the claimed products.  Claim 35 depends upon claim 31.  Claim 36 depends upon claim 33.  The limitations and scope of the claims 35 and 36 are the same.  They are duplicate claims.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 31, 33, 35, and 36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 31, 33, 35, and 36 are not original claims.  None of the original claims was directed to a kit or a combination.
Independent claim 31 is directed to a kit comprising (i) a composition comprising a peptide consisting of 10 to 25 contiguous amino acids in the amino acid sequence of SEQ ID NO: 1 and comprising the amino acid sequence of KILQQSRIVQ (SEQ ID NO: 3) and a pharmaceutical carrier, and (ii) a composition comprising a DNA methyltransferase inhibitor.  Independent claim 33 is directed to a combination comprising the same components as claim 31.  Claims 35 and 36 depend upon claims 31 and 33, respectively.
Basis is not seen for these claims.  The claims as structured with parts (i) and (ii) appear to include embodiments that require discrete components (i.e. separately packaged components) rather than being directed to a single composition containing all of the recited components.  To the degree that the kit (claim 31) and combination (claim 33) require discrete components (i.e. separation of the combined peptide and pharmaceutical carrier from the DNA methyltransferase inhibitor composition), no basis is seen.  In particular, compositions comprising DNA methyltransferase inhibitors (i.e. where additional components can be included) in such kits and combinations are not seen.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712. The examiner can normally be reached 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa